                                                           Case 3:20-cv-00192-MMD-CLB Document 29 Filed 06/08/20 Page 1 of 3



                                                       1
                                                           Kelly H. Dove, Esq.
                                                       2   Nevada Bar No. 10569
                                                           Holly E. Cheong, Esq.
                                                       3   Nevada Bar No. 11936
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       5   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       6   kdove@swlaw.com
                                                           hcheong@swlaw.com
                                                       7
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       8
                                                                                         UNITED STATES DISTRICT COURT
                                                       9
                                                                                                DISTRICT OF NEVADA
                                                      10
                                                           MATTHEW ANDERSON,                                  CASE NO. 3:20-cv-00192-MMD-CLB
                                                      11
                                                                                  Plaintiff,
                                                      12                                                      STIPULATION AND ORDER TO DISMISS
             3883 Howard Hughes Parkway, Suite 1100




                                                           vs.                                                LITIGATION WITH PREJUDICE
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           WELLS FARGO BANK, N.A., and DOES
                         LAW OFFICES

                          702.784.5200




                                                      14   I-X, inclusive,
                               L.L.P.




                                                      15                          Defendants.
                                                      16          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Matthew

                                                      17   Anderson and Defendant Wells Fargo Bank, N.A., by and through their respective undersigned

                                                      18   counsel of record, that this action will be dismissed in its entirety with prejudice.

                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///
                                                           Case 3:20-cv-00192-MMD-CLB Document 29 Filed 06/08/20 Page 2 of 3



                                                       1         Each party shall bear its own attorney’s fees and costs.
                                                       2         IT IS SO STIPULATED.
                                                       3

                                                       4   DATED this 8th day of June, 2020              DATED this 8th day of June, 2020
                                                       5                                                 By: /s/ Holly E. Cheong
                                                           By: /s/ Tory M. Pankopf
                                                                Tory M. Pankopf, Esq.                         Holly E. Cheong, Esq.
                                                       6
                                                                Nevada Bar No. 7477                           Nevada Bar No. 11936
                                                       7        Tory M. Pankopf, Ltd.                         Snell & Wilmer L.L.P.
                                                                748 S. Meadows Parkway, Suite 244             3883 Howard Hughes Parkway, Suite 1100
                                                       8        Reno, Nevada 89521                            Las Vegas, NV 89169
                                                                Telephone: (775) 384-6957                     Telephone: (702) 784-5200
                                                       9                                                      Facsimile: (702) 784-5252
                                                                Facsimile: (775) 384-6958
                                                      10        tory@pankopfuslaw.com                         hcheong@swlaw.com
                                                                Attorneys for Plaintiff                       Attorneys for Wells Fargo Bank, N.A.
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                                 IT IS SO ORDERED.
                          702.784.5200




                                                      14
                               L.L.P.




                                                      15                                               ___________________________________
                                                                                                       DISTRICT COURT JUDGE
                                                      16
                                                                                                               June 8, 2020
                                                                                                       DATED:__________________________
                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -2-
                                                           Case 3:20-cv-00192-MMD-CLB Document 29
                                                                                               28 Filed 06/08/20 Page 3 of 3



                                                       1                                      CERTIFICATE OF SERVICE
                                                       2
                                                                    I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
                                                       3
                                                           (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be
                                                       4
                                                           served a true and correct copy of the foregoing STIPULATION AND ORDER TO DISMISS
                                                       5
                                                           LITIGATION WITH PREJUDICE by the method indicated:
                                                       6
                                                                                  U.S. Mail
                                                       7
                                                                                  U.S. Certified Mail
                                                       8
                                                                                  Facsimile Transmission
                                                       9
                                                                                  Overnight Mail
                                                      10
                                                                                  Federal Express
                                                      11
                                                                                  Hand Delivery
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                    X             Electronic Filing
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   and addressed to the following:
                               L.L.P.




                                                      15   Tory M. Pankopf, Esq.
                                                           Tory M. Pankopf, Ltd.
                                                      16   748 S. Meadows Parkway, Suite 244
                                                           Reno, NV 89521
                                                      17   tory@pankopfuslaw.com
                                                           Attorneys for Plaintiff Matthew Anderson
                                                      18

                                                      19

                                                      20            DATED June 8, 2020
                                                      21                                                /s/ Maricris Williams
                                                                                                        An Employee of Snell & Wilmer L.L.P.
                                                      22

                                                      23

                                                      24

                                                      25   4828-4326-2142

                                                      26

                                                      27

                                                      28

                                                                                                           -3-
